NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                       FEB 24 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        Nos. 14-10086
                                                      14-10087
             Plaintiff - Appellee,
                                                 D.C. Nos. 4:12-cr-00482-JGZ
   v.                                                      4:13-cr-01104-JGZ

HERMILO GUTIERREZ-FARIAS,
                                                 MEMORANDUM*
             Defendant - Appellant.

                     Appeal from the United States District Court
                              for the District of Arizona
                     Jennifer G. Zipps, District Judge, Presiding

                            Submitted February 17, 2015**

Before:       O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

        In these consolidated appeals, Hermilo Gutierrez-Farias appeals the 37-month

sentence imposed following his guilty-plea conviction for reentry after deportation,

in violation of 8 U.S.C. § 1326, and the four-month consecutive sentence imposed

upon revocation of supervised release. We have jurisdiction under 28

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291, and we affirm.

      Gutierrez-Farias contends that the district court erred by failing to consider

adequately his request for a downward variance under 18 U.S.C. § 3553(a)(6). We

review for plain error, see United States v. Rangel, 697 F.3d 795, 805 (9th Cir.

2012), and find none. The record reflects that the district court considered the need

to avoid unwarranted sentencing disparities and sufficiently explained the sentence.

See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                          2                            14-10086 & 14-10087